NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ANTHONY WALKER,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D16-3149
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Pinellas County; R. Timothy Peters, Judge.

Anthony Walker, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.